DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this office action.
Claims 1, 2, 7-9 are amended.
Claims 10-12 mare new added claims.
Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. 
The arguments are directed to claim amendment, but in page 16 of the Remarks the applicant’s representative argued that art of record fail to disclose the process pf consistency determination unit as described by the applicant’s representative in page 17 of the Remarks: 
“For example, when a data update is performed from the first version (i.e., old 
data) to the second version (i.e., new data), and the first version is stored as the storage data in the data storage area, the difference data is a difference between the first version and the second version. In this case, the data verification value calculated from the storage data (the first version) matches the data verification value calculated from the old data of the difference data but does not match the data verification value calculated from the new data of the difference data. This means that the storage area currently stores the old data to be updated and thus the storage data has not yet updated. As a result, the old data in the storage area is updated to the second version.”

In Slyz [0031], a CRC calculated and retrieved from the storage data that correspond to a program stored there is determined as a CRC of NVM block BK and CRC information both prior to (pre-) and after (post-) updating contained within a received update packages old data CRC and New data CRC within the difference file.
CRC storage NVM old data matches CRC pre-update in package (does not match post-update CRC [Wingdings font/0xE0] block Need to be updated
CRC storage NVM matches post-update CRC (does not match pre-update CRC any more)[Wingdings font/0xE0]NVM bank already updated.
No matches to pre-update or post update the recovery is initiated(restoring).
 And hence, in case of failure, the update resume where was left at time of interruption without a need to start from the beginning ignoring any bank that already finished and completed their update: 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 include a limitation: “a second consistency determination unit that is configured to determine” in line 12.
There is no support in the specification that there is 2 different consistency determination unit, for example based on the specification and fig. 144, there is only one consistency determination unit 103b, that can perform different process, but there is no mention or existence of a different consistency determination unit than 103b.
Claim 13 depends on claim 10 and inherits the deficiencies of claim 10.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims
functions
Place holders
1, 7, 10
acquire
Difference data acquisition unit
1, 2, 3, 4, 5, 7 
determine
Consistency determination unit
10
determine
First/second Consistency determination unit
1, 7, 10
restore
Restoration unit
1, 10
write
Writing unit
2
calculate
Calculation unit
3
calculate
Verification calculation unit
4, 5
resume
Writing unit
6
skip
Writing unit
7
Distribute, instruct
Master device
7
Write, determine
Control unit


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being un-patentable over Teraoka et al (US20200249937A1) hereinafter “Teraoka” in view of Slyz et al (US20090106580A1) hereinafter “Slyz”.

As per claim 1, Teraoka discloses an electronic control unit, comprising: 
a difference data acquisition unit that is configured to acquire difference data that is data to be written into a data storage area of the electronic control unit, 
This element is interpreted under 35 U.S.C. 112(f) as the part of the ECU of fig. 54 that has a processor and memory and execute the algorithm described in [0788] to acquire the update/delta
 (Teraoka teaches a set of ECU that receive the update package 5 from gateway 10 or the gateway receive the update from server when the processor execute the algorithm or step of [0073] and [0103].);

the difference data being a difference between old data and new data:
 	[0007] “receiving an update package including an update body that is a difference between the first information and the second information or the second information, procedure information including a procedure of updating the first information to the second information using the update body”;

a consistency determination unit that is configured to determine whether the difference data is consistent with the data storage area or storage data stored in the data storage area:
This element is interpreted under 35 U.S.C. 112(f) as the component 103b of fig. 144 that has a processor and memory and execute the algorithm described in [0788] determine the conformity of difference file
 (Teraoka teaches a gateway with script execution unit 100013 that determine the consistency of the update file 5 based on versions information (in ECU storage and package metadata information) stored in ECU and update file, by executing the steps of fig. 15). The consistency determination is based on version, ECU IDs, update start state (IG-ON, parking, driving)

 based on first determination information related to the storage data:
[0099]:and transmits a version acquisition request to the automatic driving ECU 15 via the communication control unit 10007 (S30402).

second determination information acquired in association with the difference data:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5.

an update data restoration unit that is configured to restore update data as the new data when the consistency determination unit determines that the difference data is consistent
This element is interpreted under 35 U.S.C. 112(f) as the restoration unit 103 C that when a processor executes steps of fig. 144 / [0788] Generate new data.
(Teraoka teaches a gateway with script execution unit 100013 that transfer data into ECU until update is completed: new program is stored in ECU memory (old program +any additional diff file included in the update.)
Examiner interpretation:
[0107] If the response is an acceptance response, the script execution unit 100013 interprets the description of the 19th row in FIG. 14 and calls the update state storage service of the service providing unit 100014 in order to record that the update has been completed (S30444). The service providing unit 100014 requests the update state management unit 10003 to store the update state (S30445), and responds a storage result to the script execution unit 100013 (S30446). The operation of the gateway program 100 accompanying the execution of the confirmation script 5113 shown in FIG. 14 is described above.
[1000]” When the version information matches as assumption (YES in S30408), the script execution unit 100013 interprets and executes the description of the 4th row in FIG. 14. That is, the script execution unit 100013 calls the diagnostic communication service of the service providing unit 100014 (S30409), and transmits a session change request to the automatic driving ECU 15 (S30411) via the communication control unit 10007 (S30410).

 and a data writing unit that is configured to write the update data restored by the update data restoration unit into the data storage area:
This element is interpreted under 35 U.S.C. 112(f) as the writing unit 103d that when a processor executes steps of fig. 144 / [0788] save new program into a memory/storage.
(Teraoka teaches a gateway with script execution unit 100013 that transfer data into ECU until update is completed: new program is stored in ECU memory (old program +any additional diff file included in the update).
Examiner interpretation:
[0076]” The new program validity script 5114 is a script in which a procedure necessary for operating a new program at next activation after the new program is written to the automatic driving ECU 15 and the engine control ECU 13 is described”.
Writing=stored in a flash memory or storage of the ECU.

 wherein the second determination information includes determination information of the old data and determination information of the new data:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5”;
Examiner interpretation:
 update package that has a new version(delta file to new version) is specific to ECU firmware version 1.00.e.e the firmware will be installed if the existing software version is 1.00. 
the consistency determination unit is further configured to determine that the difference data is consistent when the first determination information matches the determination information of the old data and the first determination information does not match the determination information of the new data:
This element is interpreted under 35 U.S.C. 112(f) as the component 103b of fig. 144 that has a processor and memory and execute the algorithm described in [0788] determine the conformity of difference file
 (Teraoka teaches a gateway with script execution unit 100013 that determine the consistency of the update file 5 based on versions information( in ECU storage and package metadata information)stored in ECU and update file, by executing the steps of fig. 15)
Examiner interpretation:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5”;
Versions matches=> update procedure will be executed
Version do not match=> ECU already updated for example and the update procedure will not be executed.

But not explicitly:
 Restoring using the difference data and the storage data;
 wherein the first determination information includes at least a data verification value generated from the storage data, and the second determination information includes at least a data verification value generated from the old data for the difference data and a data verification value generated from the new data for the difference data.
Slyz discloses:
Restoring using an update data and the storage data:
[0015] In a representative embodiment of the present invention, information for updating memory in an electronic device such as those described above may be communicated using, for example, an update package comprising a set of instructions executable by firmware and/or software in the electronic device to transform or convert an existing version of software, firmware, and/or data in the electronic device into a new or updated version of the software, firmware, data.
See for example FIG. 2: old version is old data and new version is generated by applying an update package (difference data) to the old version.

wherein the first determination information includes at least a data verification value generated from the storage data, and the second determination information includes at least a data verification value generated from the old data for the difference data and a data verification value generated from the new data for the difference data.
[0031] Identification of block BJ as being corrupted may be performed using, for example, cyclic redundancy check (CRC) information for each block to be updated, computed both prior to (pre-) and after (post-) updating.
…
 the electronic device may compare the pre- and post-update block CRCs included in the update package, to a CRC calculated from the corresponding block of NVM being updated. A match of the calculated CRC for NVM block BK with the update package pre-update CRC for NVM block BK indicates that the update has not yet processed NVM block BK, and that the update process should begin/resume with NVM block BK. A match of the calculated CRC for NVM block BK with the update package post-update CRC for block BK indicates that the update activity has already successfully processed NVM block BK, and that the next NVM block in the update should be tested. A failure of the calculated CRC for NVM block BK to match both the pre- and post-update CRCs from the update package indicates that NVM block BK is corrupted and recovery of NVM block BK is in order.

Examiner interpretation:
CRC for pre-update is the CRC of the old data stored in a block of NVM. The update package come with two CRC, old CRC and New CRC. The update or consistency as by comparing such CRCs to determine a successful/fail update.
Here also Slyz discloses a consistency determination unit that: that the difference data is consistent when the first determination information matches the determination information of the old data and the first determination information does 2MPD/slsApplication No.: 17/170,155Docket No.: 4041 J-004026-US-CO not match the determination information of the new data:
 For example, in updating banks of the NVM, there is a CRC for old data, CRC for new data included in the package (difference file) and CRC corresponding to bank of NVM (old data in the storage) [0031]:
 CRC storage NVM old data matches CRC pre-update in package[Wingdings font/0xE0] Need update
CRC storage NVM matches post CRC update[Wingdings font/0xE0] bank updated
No matches to pre-update or post update the recovery is initiated(restoring).


It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Slyz into teachings of Teraoka to ensure easy, reliable, efficient, cost-effective and convenient update of electronic device firmware or software, while reducing size of update packages used to communicate updates to shorten update time. [Slyz-0005]. Furthermore, to support fault tolerant method and device that efficiently updates firmware and software in memory such as, for example, non-volatile FLASH-type memory in a manner that reduces the number of writes to NVM compared to prior techniques, while also providing fault tolerance in the presence of interruptions of the memory update. [Slyz [0013]

As per claim 2, the rejection of claim 1 is incorporated and furthermore Teraoka does not explicitly disclose:
 wherein the storage data is divided into one or more block, the electronic control unit further comprises a data verification value calculation unit that is configured to calculate the data verification value for each of the one or more block, and the consistency determination unit is further configured to determine consistency of the difference data based on the data verification value calculated by the data verification value calculation unit and the data verification values of the second determination information.
  Slyz discloses:
wherein the storage data is divided into one ore more block:
[0025] The method of FIG. 3 begins at step 310, when an update agent in the electronic device (e.g., update agent 115) uses the contents of an update package to create/calculate updated blocks B1n-BXn of version V2 of FIG. 2 from existing/older blocks B1-BX of version V1 of FIG. 2, according to a block or bank order. Such a block/bank order may be communicated to the update agent 115 in the received update package.

the electronic control unit further comprises a data verification value calculation unit that is configured to calculate the data verification value for each of the one or more block:
This element is interpreted under 35 U.S.C. 112(f) as the component 103e of fig. 144 that has a processor and memory and execute the algorithm described in [0788] determine to calculate value for each block of data stored.
Slyz discloses electronic device 107 of fig. 1 with NVM 111 and Processor 166 that execute step of Fig.3/4 to calculate CRC for each block of memory stored in NVM/RAM.
Examiner interpretation:
[0031] Identification of block BJ as being corrupted may be performed using, for example, cyclic redundancy check (CRC) information for each block to be updated, computed both prior to (pre-) and after (post-) updating. Such CRC information may be contained within a received update package used during the update process, as described above.

 the consistency determination unit is further configured to determine consistency of the difference data based on the data verification value calculated by the data verification value calculation unit and the data verification values of the second determination information:
This element is interpreted under 35 U.S.C. 112(f) as the component 103b of fig. 144 that has a processor and memory and execute the algorithm described in [0790] determine the conformity of difference file
Slyz discloses electronic device 107 of fig. 1 with NVM 111 and Processor 166 that execute step of Fig.3/4 to calculate CRC for each block of memory stored in NVM/RAM and compare pre and post CRC to determine any corrupted update.
Examiner interpretation:
[0031]”At reboot or power-up, following interruption of an update attempt, the electronic device may compare the pre- and post-update block CRCs included in the update package, to a CRC calculated from the corresponding block of NVM being updated. A match of the calculated CRC for NVM block BK with the update package pre-update CRC for NVM block BK indicates that the update has not yet processed NVM block BK, and that the update process should begin/resume with NVM block BK.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Slyz into teachings of Teraoka to ensure easy, reliable, efficient, cost-effective and convenient update of electronic device firmware or software, while reducing size of update packages used to communicate updates to shorten update time. [Slyz-0005]. Furthermore, to support fault tolerant method and device that efficiently updates firmware and software in memory such as, for example, non-volatile FLASH-type memory in a manner that reduces the number of writes to NVM compared to prior techniques, while also providing fault tolerance in the presence of interruptions of the memory update. [Slyz [0013]

As per claim 3, the rejection of claim 1 is incorporated and furthermore Teraoka does not explicitly disclose:
wherein the storage data is divided into one or more block,
 the electronic control unit further comprises the data verification value calculation 346 unit that is configured to calculate the data verification value for each of the one or more block of the storage data, 
the first determination information includes data identification information for identifying the storage data stored in the data storage area, write bank information for identifying the data storage area into which the update data is to be written, and the data verification value calculated by the data verification calculation unit, 
the old data is divided into one or more block,
 the second determination information includes data identification information for identifying the old data, write bank information for identifying the data storage area into which the new data is to be written, and the data verification value for each of the one or more block of the old data,
 and the consistency determination unit is further configured to determine that the difference data is consistent when the data identification information of the first determination information matches the data identification information of the second determination information, the write bank information of the first determination information matches the write bank information of the second determination information, and the data verification value of the first determination information matches the data verification value of the second determination information.  
Slyz discloses:
wherein the storage data is divided into one or more block,
[0025] The method of FIG. 3 begins at step 310, when an update agent in the electronic device (e.g., update agent 115) uses the contents of an update package to create/calculate updated blocks B1n-BXn of version V2 of FIG. 2 from existing/older blocks B1-BX of version V1 of FIG. 2, according to a block or bank order. Such a block/bank order may be communicated to the update agent 115 in the received update package.

the electronic control unit further comprises the data verification value calculation 346 unit that is configured to calculate the data verification value for each of the one or more block of the storage data,
This element is interpreted under 35 U.S.C. 112(f) as the component 103e of fig. 144 that has a processor and memory and execute the algorithm described in [0788] determine to calculate value for each block of data stored.
Slyz discloses electronic device 107 of fig. 1 with NVM 111 and Processor 166 that execute step of Fig.3/4 to calculate CRC for each block of memory stored in NVM/RAM.
Examiner interpretation:
[0031] Identification of block BJ as being corrupted may be performed using, for example, cyclic redundancy check (CRC) information for each block to be updated, computed both prior to (pre-) and after (post-) updating. Such CRC information may be contained within a received update package used during the update process, as described above.

the first determination information includes data identification information for identifying the storage data stored in the data storage area, write bank information for identifying the data storage area into which the update data is to be written, 
[0022] FIG. 2 is a perspective block diagram 200 of memory showing a first/older version V1 of memory 210 containing blocks B1 219, B2 217, and B3 215 of software/firmware, before updating, and a second/updated version V2 of memory 220 containing corresponding updated blocks B1n 229, B2n 227, and B3n 225 after updating the software/firmware and storing a calculated parity block P 231, in accordance with a representative embodiment of the present invention. Blocks B1 219, B2 217 and B3 215 may, for example, reside in NVM that may comprise any of a number of different types of NVM including, for example, NAND or NOR-type FLASH memory. In a representative embodiment of the present invention, the end goal of the update process may be to have updated blocks B1n 229, B2n 227, and B3n 225 of the second/updated version V2 of memory 220 written back into the memory space occupied by the first/older version V1.

and the data verification value calculated by the data verification calculation unit:
[0031] Identification of block BJ as being corrupted may be performed using, for example, cyclic redundancy check (CRC) information for each block to be updated, computed both prior to (pre-) and after (post-) updating.

the old data is divided into one or more block:
[0022]” showing a first/older version V1 of memory 210 containing blocks B1 219, B2 217, and B3 215 of software/firmware”

the second determination information includes data identification information for identifying the old data, write bank information for identifying the data storage area into which the new data is to be written:
[0022] FIG. 2 is a perspective block diagram 200 of memory showing a first/older version V1 of memory 210 containing blocks B1 219, B2 217, and B3 215 of software/firmware, before updating, and a second/updated version V2 of memory 220 containing corresponding updated blocks B1n 229, B2n 227, and B3n 225 after updating the software/firmware and storing a calculated parity block P 231, in accordance with a representative embodiment of the present invention. Blocks B1 219, B2 217 and B3 215 may, for example, reside in NVM that may comprise any of a number of different types of NVM including, for example, NAND or NOR-type FLASH memory. In a representative embodiment of the present invention, the end goal of the update process may be to have updated blocks B1n 229, B2n 227, and B3n 225 of the second/updated version V2 of memory 220 written back into the memory space occupied by the first/older version V1.

and the data verification value for each of the one or more block of the old data,
[0031] Identification of block BJ as being corrupted may be performed using, for example, cyclic redundancy check (CRC) information for each block to be updated, computed both prior to (pre-) and after (post-) updating.


and the consistency determination unit is further configured to determine that the difference data is consistent:
This element is interpreted under 35 U.S.C. 112(f) as the component 103b of fig. 144 that has a processor and memory and execute the algorithm described in [0788] determine the conformity of difference file.
Slyz discloses electronic device 107 of fig. 1 with NVM 111 and Processor 166 that execute step of Fig.3/4 to calculate CRC for each block of memory stored in NVM/RAM and compare pre and post CRC to determine any corrupted update.

 when the data identification information of the first determination information matches the data identification information of the second determination information:
[019]”for example, metadata describing an update, checksums, and instructions executable by one or more update agents such as, for example, the update agent 115 of FIG. 1. The update agent(s) may process respective portion of the executable instructions of the update package to convert/transform respective portions of a first/current version of code in memory of the electronic device 107 to portions of a second/updated version of code.
Examiner interpretation:
 Version comparison to determine that is the right old version to upgrade to a new version is explicitly discloses in Teraoka.

 the write bank information of the first determination information matches the write bank information of the second determination information:
[0028] Next, the update blocks B1n-BXn (created at step 310) are then stored in NVM. In one representative embodiment of the present invention, each of updated blocks B1n-BXn are individually written/stored over the corresponding first/older version blocks B1-BX. If the storing of all of the updated blocks B1n-BXn is successful, the update process is complete. A record may be made that the updating was performed successfully “;

and the data verification value of the first determination information matches the data verification value of the second determination information:
[0031] “A match of the calculated CRC for NVM block BK with the update package pre-update CRC for NVM block BK indicates that the update has not yet processed NVM block BK, and that the update process should begin/resume with NVM block BK. A match of the calculated CRC for NVM block BK with the update package post-update CRC for block BK indicates that the update activity has already successfully processed NVM block BK, and that the next NVM block in the update should be tested.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Slyz into teachings of Teraoka to ensure easy, reliable, efficient, cost-effective and convenient update of electronic device firmware or software, while reducing size of update packages used to communicate updates to shorten update time. [Slyz-0005]. Furthermore, to support fault tolerant method and device that efficiently updates firmware and software in memory such as, for example, non-volatile FLASH-type memory in a manner that reduces the number of writes to NVM compared to prior techniques, while also providing fault tolerance in the presence of interruptions of the memory update. [Slyz [0013]].

As per claim 4, the rejection of claim 1 is incorporated and furthermore Teraoka does not explicitly disclose:
wherein when the data writing unit resumes writing after stopping writing:
the consistency determination unit is further configured to determine whether the difference data is consistent based on the data verification value calculated by the data verification value calculation unit, the data verification value of the old data included in the second determination information, and the data verification value of the new data included in the second determination information.  
Slyz discloses:
wherein when the data writing unit resumes writing after stopping writing:
This element is interpreted under 35 U.S.C. 112(f) as the writing unit 103d that when a processor executes steps of fig. 144 / [0788] save new program into a memory/storage and resume after stoping [0800].
Slyz discloses electronic device 107 of fig. 1 with NVM 111 and Processor 166 that execute step of Fig.3/4 in relation to [0029] and [0031] to resume writing after stoping.

Examiner interpretation 
[0029] In some situations, however, the process of writing/storing an updated block BJn over a first/older block BJ may be interrupted. This may be the result of a user action such as, for example, the pressing of a key or button on the electronic device, or by a loss of power to the electronic device, as when the battery is exhausted, or removed during operation”;
[0031]” A match of the calculated CRC for NVM block BK with the update package pre-update CRC for NVM block BK indicates that the update has not yet processed NVM block BK, and that the update process should begin/resume with NVM block BK.”

the consistency determination unit is further configured to determine whether the difference data is consistent based on the data verification value calculated by the data verification value calculation unit, the data verification value of the old data included in the second determination information, and the data verification value of the new data included in the second determination information
This element is interpreted under 35 U.S.C. 112(f) as the component 103b of fig. 144 that has a processor and memory and execute the algorithm described in [0788] determine the conformity of difference file.
Slyz discloses electronic device 107 of fig. 1 with NVM 111 and Processor 166 that execute step of Fig.3/4 to calculate CRC for each block of memory stored in NVM/RAM and compare pre and post CRC to determine any corrupted update.
Examiner interpretation:
[0031] Identification of block BJ as being corrupted may be performed using, for example, cyclic redundancy check (CRC) information for each block to be updated, computed both prior to (pre-) and after (post-) updating.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Slyz into teachings of Teraoka to ensure easy, reliable, efficient, cost-effective and convenient update of electronic device firmware or software, while reducing size of update packages used to communicate updates to shorten update time.[Slyz-0005]. Furthermore to support fault tolerant method and device that efficiently updates firmware and software in memory such as, for example, non-volatile FLASH-type memory in a manner that reduces the number of writes to NVM compared to prior techniques, while also providing fault tolerance in the presence of interruptions of the memory update.[Slyz [0013]

As per claim 5, the rejection of claim 4 is incorporated and furthermore Teraoka does not explicitly discloses:
wherein the consistency determination unit is further configured to, when the data writing unit resumes writing after stopping writing: determine whether the difference data is consistent based on the data verification value calculated by the data verification value calculation unit and the data verification value of the new data included in the second determination information; and
and if the consistency determination unit determines a negative determination 347Attorney Docket No.: 4041 J-004026-US-CO result for a final block, determine whether the difference data is consistent for the final block and subsequent blocks based on the data verification value calculated by the data verification value calculation unit and the data verification value of the old data included in the second determination information:
Slyz discloses:
wherein the consistency determination unit is further configured to, when the data writing unit resumes writing after stopping writing: determine whether the difference data is consistent based on the data verification value calculated by the data verification value calculation unit and the data verification value of the new data included in the second determination information;
This element is interpreted under 35 U.S.C. 112(f) as the component 103b of fig. 144 that has a processor and memory and execute the algorithm described in [0788] determine the conformity of difference file.
Slyz discloses electronic device 107 of fig. 1 with NVM 111 and Processor 166 that execute step of Fig.3/4 to calculate CRC for each block of memory stored in NVM/RAM and compare pre and post CRC to determine any corrupted update.
Examiner interpretation:
[0031] Identification of block BJ as being corrupted may be performed using, for example, cyclic redundancy check (CRC) information for each block to be updated, computed both prior to (pre-) and after (post-) updating.

 and if the consistency determination unit determines a negative determination 347Attorney Docket No.: 4041 J-004026-US-CO result for a final block, determine whether the difference data is consistent for the final block and subsequent blocks based on the data verification value calculated by the data verification value calculation unit and the data verification value of the old data included in the second determination information:
This element is interpreted under 35 U.S.C. 112(f) as the component 103b of fig. 144 that has a processor and memory and execute the algorithm described in [0788] determine the conformity of difference file.
Slyz discloses electronic device 107 of fig. 1 with NVM 111 and Processor 166 that execute step of Fig.3/4 to calculate CRC for each block of memory stored in NVM/RAM and compare pre and post CRC to determine any corrupted update before and after the corrupted block(Fig. 4).
Examiner interpretation:
[0031]”A match of the calculated CRC for NVM block BK with the update package post-update CRC for block BK indicates that the update activity has already successfully processed NVM block BK, and that the next NVM block in the update should be tested. A failure of the calculated CRC for NVM block BK to match both the pre- and post-update CRCs from the update package indicates that NVM block BK is corrupted and recovery of NVM block BK is in order. 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Slyz into teachings of Teraoka to ensure easy, reliable, efficient, cost-effective and convenient update of electronic device firmware or software, while reducing size of update packages used to communicate updates to shorten update time.[Slyz-0005]. Furthermore to support fault tolerant method and device that efficiently updates firmware and software in memory such as, for example, non-volatile FLASH-type memory in a manner that reduces the number of writes to NVM compared to prior techniques, while also providing fault tolerance in the presence of interruptions of the memory update.[Slyz [0013]

As per claim 6, the rejection of claim 5 is incorporated and furthermore Teraoka does not explicitly discloses:
 wherein the data writing unit is further configured to, when the data writing unit resumes writing after stopping writing: skip writing of the update data for blocks preceding to the final block for which the consistency determination unit determines that the difference data is not consistent; and resume writing of the update data from the final block or a subsequent block of the final block:
Slyz discloses:
wherein the data writing unit is further configured to, when the data writing unit resumes writing after stopping writing: skip writing of the update data for blocks preceding to the final block for which the consistency determination unit determines that the difference data is not consistent; and resume writing of the update data from the final block or a subsequent block of the final block:
This element is interpreted under 35 U.S.C. 112(f) as the writing unit 103d that when a processor executes steps of fig. 144 / [0788] save new program into a memory/storage and resume after stoping [0800].
Slyz discloses electronic device 107 of fig. 1 with NVM 111 and Processor 166 that execute step of Fig.3/4 in relation to [0033] to resume writing after stopping from where was interrupted.
Examiner interpretation:
[0033] “Next, at step 414, the update agent (e.g., update agent 115) may re-create updated blocks B(J+1)n -BXn from the contents of existing/old blocks B(J+1)-BX of NVM. In this manner, R/W memory (e.g., RAM) now contains the contents of updated blocks B1n-B(J-1)n copied from NVM, and the contents of B(J+1)n-BXn that are recreated from the existing/old contents of NVM blocks B(J+1)-BX. [0034] Next, at step 416, the update agent calculates the contents of corrupted block BJn using the following formula: 
BJn=B1n XOR B2n XOR . . . XOR B(J-1)n XOR P 
XOR B(J+1)n XOR . . . XOR BXn, 
where P is the contents of the parity block stored in NVM at the start of the update process shown in FIG. 3. [0035] The contents of memory block BJn as calculated above may then be stored in NVM block BJ, at step 418, and the update of NVM may resume by storing updated blocks B(J+1)n-BXn into NVM blocks B(J+1)-BX. Once all of the updated blocks B(J+1)n-BXn are stored in non-volatile memory B(J+1)-BX, the update may be complete. 
  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Slyz into teachings of Teraoka to ensure easy, reliable, efficient, cost-effective and convenient update of electronic device firmware or software, while reducing size of update packages used to communicate updates to shorten update time. [Slyz-0005]. Furthermore, to support fault tolerant method and device that efficiently updates firmware and software in memory such as, for example, non-volatile FLASH-type memory in a manner that reduces the number of writes to NVM compared to prior techniques, while also providing fault tolerance in the presence of interruptions of the memory update. [Slyz [0013]

As per claim 7, Teraoka discloses a vehicle electronic control system, comprising: 
a vehicle master device that is configured to distribute update data to an electronic control unit:
This element is interpreted under 35 U.S.C. 112(f) as the component CGW 13 of fig. 1 that has a processor and memory and execute the algorithm described in [0089] to send update data to the ECUs.
Teraoka discloses electronic a gateway 10 that receive the update from the server and distributes the update to the ECUS. Distribution is fulfilled when the algorithm or steps of [0104] are executed (processor).
Examiner interpretation:
[0104] When acquiring the response via the communication control unit 10007 (S30425), the service providing unit 100014 transfers a part of one block of the new program or the compressed new program or the difference data to the automatic driving ECU 15 via the communication control unit 10007 (S30426, S30427). When receiving the data, the automatic driving ECU 15 transmits a reception response to the gateway 10 (S30428).

 and the electronic control unit that is configured to write the update data received from the vehicle master device into a non-volatile memory,
This element is interpreted under 35 U.S.C. 112(f) as the rewrites target ECU that has a processor and memory and execute the algorithm described in [0296] to write data into NVM.
Teraoka discloses electronic a service providing unit/and ECU 15 that uses the steps of fig. 15 and [0104], while executed by CPU to write the update data into the memory of the ECU 15. 
Examiner interpretation:
[0104] “When receiving the data, the automatic driving ECU 15 transmits a reception response to the gateway 10 (S30428). The service providing unit 100014 receives a response via the communication control unit 10007 (S30429). The service providing unit 100014 repeats the data transfer processing (S30460) until the transmission of a data size requested by the immediately previous transfer start request ends. When the data transfer is completed, the service providing unit 100014, via the communication control unit 10007 (S30430), transmits a transfer completion notification to the automatic driving ECU 15 (S30431).

wherein the electronic control unit is further configured to determine consistency of difference data received from the vehicle master device as the update data:
This element is interpreted under 35 U.S.C. 112(f) as the component 103b of fig. 144 that has a processor and memory and execute the algorithm described in [0788] determine the conformity of difference file
 (Teraoka teaches a gateway with script execution unit 100013 that determine the consistency of the update file 5 based on versions information (in ECU storage and package metadata information)stored in ECU and update file, by executing the steps of fig. 15). The consistency determination is based on version, ECU IDs, update start state (IG-ON, parking, driving)

and the vehicle master device is further configured to instruct the electronic control unit to determine the consistency of the difference data before instructing the electronic control unit to write the update data:
This element is interpreted under 35 U.S.C. 112(f) as the component CGW 13 of fig. 1 that has a processor and memory and execute the algorithm described in [0089] to send update data to the ECUs.
 (Teraoka teaches a gateway with script execution unit 100013 that instruct the target ECU to validates the update by executing instruction of [0073] and also [0100 and 0101] 
Examiner interpretation:
For [0073] the target ECU validates the update (consistency) and for [100-101], the target ECU receive instruction from gateway to confirm the state that is required for the update and execute such request to align with the request.

[0073] “when the gateway 10 receives the update package 5, the automatic driving ECU 15 immediately writes new software based on an operation command of the gateway 10, and validates the new software upon receiving a validity command from the gateway 10. The engine control ECU 13 does not immediately execute update even if the gateway 10 receives the update package 5. When the ignition of the vehicle 1 is turned OFF, the gateway 10 causes the engine control ECU 13 to start updating the software.’  

wherein the electronic control unit comprises: a difference data acquisition unit that is configured to acquire the difference data that is data to be written into a data storage area of the electronic control unit:
This element is interpreted under 35 U.S.C. 112(f) as the part of the ECU of fig. 54 that has a processor and memory and execute the algorithm described in [0788] to acquire the update/delta
 (Teraoka teaches a set of ECU that receive the update package 5 from gateway 10  or the gateway receive the update from server when the processor execute the algorithm or step of [0073] and [0103].);

 the difference data being a difference between old data and new data:
[0007] “receiving an update package including an update body that is a difference between the first information and the second information or the second information, procedure information including a procedure of updating the first information to the second information using the update body”;
 
a consistency determination unit that is configured to determine whether the difference data is consistent with the data storage area or storage data stored in the data storage area:
This element is interpreted under 35 U.S.C. 112(f) as the component 103b of fig. 144 that has a processor and memory and execute the algorithm described in [0788] determine the conformity of difference file
 (Teraoka teaches a gateway with script execution unit 100013 that determine the consistency of the update file 5 based on versions information (in ECU storage and package metadata information) stored in ECU and update file, by executing the steps of fig. 15). The consistency determination is based on version, ECU IDs, update start state (IG-ON, parking, driving)
 based on first determination information related to the storage data:
[0099]:and transmits a version acquisition request to the automatic driving ECU 15 via the communication control unit 10007 (S30402).

 and second determination information acquired in association with the difference data:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5.

 an update data restoration unit that is configured to restore update data as the new data when the consistency 6MPD/slsApplication No.: 17/170,155Docket No.: 4041 J-004026-US-CO determination unit determines that the difference data is consistent:
This element is interpreted under 35 U.S.C. 112(f) as the restoration unit 103 C that when a processor executes steps of fig. 144 / [0788] Generate new data.
(Teraoka teaches a gateway with script execution unit 100013 that transfer data into ECU until update is completed: new program is stored in ECU memory (old program +any additional diff file included in the update)”;

Examiner interpretation:
[0107]”If the response is an acceptance response, the script execution unit 100013 interprets the description of the 19th row in FIG. 14 and calls the update state storage service of the service providing unit 100014 in order to record that the update has been completed (S30444). The service providing unit 100014 requests the update state management unit 10003 to store the update state (S30445), and responds a storage result to the script execution unit 100013 (S30446). The operation of the gateway program 100 accompanying the execution of the confirmation script 5113 shown in FIG. 14 is described above.
[1000]” When the version information matches as assumption (YES in S30408), the script execution unit 100013 interprets and executes the description of the 4th row in FIG. 14. That is, the script execution unit 100013 calls the diagnostic communication service of the service providing unit 100014 (S30409), and transmits a session change request to the automatic driving ECU 15 (S30411) via the communication control unit 10007 (S30410).

 and a data writing unit that is configured to write the update data restored by the update data restoration unit into the data storage area:
This element is interpreted under 35 U.S.C. 112(f) as the writing unit 103d that when a processor executes steps of fig. 144 / [0788] save new program into a memory/storage.
(Teraoka teaches a gateway with script execution unit 100013 that transfer data into ECU until update is completed: new program is stored in ECU memory (old program +any additional diff file included in the update).
Examiner interpretation:
[0076]” The new program validity script 5114 is a script in which a procedure necessary for operating a new program at next activation after the new program is written to the automatic driving ECU 15 and the engine control ECU 13 is described”.
Writing=stored in a flash memory or storage of the ECU.

 wherein the second determination information includes determination information of the old data and determination information of the new data:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5”;
Examiner interpretation:
 update package that has a new version(delta file to new version) is specific to ECU firmware version 1.00.e.e the firmware will be installed if the existing software version is 1.00. 

 and the consistency determination unit is further configured to determine that the difference data is consistent when the first determination information matches the determination information of the old data and the first determination information does not match the determination information of the new data:
This element is interpreted under 35 U.S.C. 112(f) as the component 103b of fig. 144 that has a processor and memory and execute the algorithm described in [0788] determine the conformity of difference file
 (Teraoka teaches a gateway with script execution unit 100013 that determine the consistency of the update file 5 based on versions information( in ECU storage and package metadata information)stored in ECU and update file, by executing the steps of fig. 15)
Examiner interpretation:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5”;
Versions matches=> update procedure will be executed
Version do not match=> ECU already updated for example and the update procedure will not be executed.

But not explicitly:
Restoring using an update data and the storage data:
wherein the first determination information includes at least a data verification value generated from the storage data, and the second determination information includes at least a data verification value generated from the old data for the difference data and a data verification value generated from the new data for the difference data.
Slyz discloses:
Restoring using an update data and the storage data:
[0015] In a representative embodiment of the present invention, information for updating memory in an electronic device such as those described above may be communicated using, for example, an update package comprising a set of instructions executable by firmware and/or software in the electronic device to transform or convert an existing version of software, firmware, and/or data in the electronic device into a new or updated version of the software, firmware, data.
See for example FIG. 2: old version is old data and new version is generated by applying an update package (difference data) to the old version.

wherein the first determination information includes at least a data verification value generated from the storage data, and the second determination information includes at least a data verification value generated from the old data for the difference data and a data verification value generated from the new data for the difference data.
[0031] Identification of block BJ as being corrupted may be performed using, for example, cyclic redundancy check (CRC) information for each block to be updated, computed both prior to (pre-) and after (post-) updating.
…
 the electronic device may compare the pre- and post-update block CRCs included in the update package, to a CRC calculated from the corresponding block of NVM being updated. A match of the calculated CRC for NVM block BK with the update package pre-update CRC for NVM block BK indicates that the update has not yet processed NVM block BK, and that the update process should begin/resume with NVM block BK. A match of the calculated CRC for NVM block BK with the update package post-update CRC for block BK indicates that the update activity has already successfully processed NVM block BK, and that the next NVM block in the update should be tested. A failure of the calculated CRC for NVM block BK to match both the pre- and post-update CRCs from the update package indicates that NVM block BK is corrupted and recovery of NVM block BK is in order.

Examiner interpretation:
CRC for pre-update is the CRC of the old data stored in a block of NVM. The update package come with two CRC, old CRC and New CRC. The update or consistency as by comparing such CRCs to determine a successful/fail update.
Here also Slyz discloses a consistency determination unit that: that the difference data is consistent when the first determination information matches the determination information of the old data and the first determination information does 2MPD/slsApplication No.: 17/170,155Docket No.: 4041 J-004026-US-CO not match the determination information of the new data:
 For example, in updating banks of the NVM, there is a CRC for old data, CRC for new data included in the package (difference file) and CRC corresponding to bank of NVM (old data in the storage) [0031]:
 CRC storage NVM old data matches CRC pre-update in package[Wingdings font/0xE0] Need update
CRC storage NVM matches post CRC update[Wingdings font/0xE0] bank updated
No matches to pre-update or post update the recovery is initiated(restoring).


It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Slyz into teachings of Teraoka to ensure easy, reliable, efficient, cost-effective and convenient update of electronic device firmware or software, while reducing size of update packages used to communicate updates to shorten update time. [Slyz-0005]. Furthermore, to support fault tolerant method and device that efficiently updates firmware and software in memory such as, for example, non-volatile FLASH-type memory in a manner that reduces the number of writes to NVM compared to prior techniques, while also providing fault tolerance in the presence of interruptions of the memory update. [Slyz [0013]

As per claim 8, Teraoka teaches difference data consistency determination method for an electronic control unit:
[0068] “The event management unit 100011 issues an activation request to the script execution unit 100013 via the control unit 100012 so as to execute the update script 501 that matches the update state in the specified order (S106).”
 the method comprising the steps of:
 determining whether difference data is consistent with a data storage area or storage data stored in the data storage area:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5”;

 based on first determination information related to the storage data:
[0099]”and transmits a version acquisition request to the automatic driving ECU 15 via the communication control unit 10007 (S30402).

and second determination information acquired in association with the difference data that is data to be rewritten into the data storage area:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5.

 and is a difference between old data and new data;
[0007] “receiving an update package including an update body that is a difference between the first information and the second information or the second information, procedure information including a procedure of updating the first information to the second information using the update body”;

 restoring update data as the new data upon determining that the difference data is consistent;
0107] If the response is an acceptance response, the script execution unit 100013 interprets the description of the 19th row in FIG. 14 and calls the update state storage service of the service providing unit 100014 in order to record that the update has been completed (S30444). The service providing unit 100014 requests the update state management unit 10003 to store the update state (S30445), and responds a storage result to the script execution unit 100013 (S30446). The operation of the gateway program 100 accompanying the execution of the confirmation script 5113 shown in FIG. 14 is described above.
[1000]When the version information matches as assumption (YES in S30408), the script execution unit 100013 interprets and executes the description of the 4th row in FIG. 14. That is, the script execution unit 100013 calls the diagnostic communication service of the service providing unit 100014 (S30409), and transmits a session change request to the automatic driving ECU 15 (S30411) via the communication control unit 10007 (S30410).

 and 348Attorney Docket No.: 4041 J-004026-US-CO writing the restored update data into the data storage area:
[0076]” The new program validity script 5114 is a script in which a procedure necessary for operating a new program at next activation after the new program is written to the automatic driving ECU 15 and the engine control ECU 13 is described”.
Writing=stored in a flash memory or storage of the ECU.

wherein the second determination information includes determination information of the old data and determination information of the new data:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5”;

and the method further includes the step of determining that the difference data is consistent when the first determination information matches the determination information of the old data and the first determination information does not match the determination information of the new data:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5”;
Versions matches=> update procedure will be executed
Version do not match=> ECU already updated for example and the update procedure will not be executed.

But not explicitly:
 Restoring using the difference data and the storage data:  
wherein the first determination information includes at least a data verification value generated from the storage data, and the second determination information includes at least a data verification value generated from the old data for the difference data and a data verification value generated from the new data for the difference data.
Slyz discloses:
Restoring using an update data and the storage data:
[0015] In a representative embodiment of the present invention, information for updating memory in an electronic device such as those described above may be communicated using, for example, an update package comprising a set of instructions executable by firmware and/or software in the electronic device to transform or convert an existing version of software, firmware, and/or data in the electronic device into a new or updated version of the software, firmware, data.
See for example FIG. 2: old version is old data and new version is generated by applying an update package (difference data) to the old version.

wherein the first determination information includes at least a data verification value generated from the storage data, and the second determination information includes at least a data verification value generated from the old data for the difference data and a data verification value generated from the new data for the difference data.
[0031] Identification of block BJ as being corrupted may be performed using, for example, cyclic redundancy check (CRC) information for each block to be updated, computed both prior to (pre-) and after (post-) updating.
…
 the electronic device may compare the pre- and post-update block CRCs included in the update package, to a CRC calculated from the corresponding block of NVM being updated. A match of the calculated CRC for NVM block BK with the update package pre-update CRC for NVM block BK indicates that the update has not yet processed NVM block BK, and that the update process should begin/resume with NVM block BK. A match of the calculated CRC for NVM block BK with the update package post-update CRC for block BK indicates that the update activity has already successfully processed NVM block BK, and that the next NVM block in the update should be tested. A failure of the calculated CRC for NVM block BK to match both the pre- and post-update CRCs from the update package indicates that NVM block BK is corrupted and recovery of NVM block BK is in order.

Examiner interpretation:
CRC for pre-update is the CRC of the old data stored in a block of NVM. The update package come with two CRC, old CRC and New CRC. The update or consistency as by comparing such CRCs to determine a successful/fail update.
Here also Slyz discloses a consistency determination unit that: that the difference data is consistent when the first determination information matches the determination information of the old data and the first determination information does 2MPD/slsApplication No.: 17/170,155Docket No.: 4041 J-004026-US-CO not match the determination information of the new data:
 For example, in updating banks of the NVM, there is a CRC for old data, CRC for new data included in the package (difference file) and CRC corresponding to bank of NVM (old data in the storage) [0031]:
 CRC storage NVM old data matches CRC pre-update in package[Wingdings font/0xE0] Need update
CRC storage NVM matches post CRC update[Wingdings font/0xE0] bank updated
No matches to pre-update or post update the recovery is initiated(restoring).


It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Slyz into teachings of Teraoka to ensure easy, reliable, efficient, cost-effective and convenient update of electronic device firmware or software, while reducing size of update packages used to communicate updates to shorten update time.[Slyz-0005]. Furthermore to support fault tolerant method and device that efficiently updates firmware and software in memory such as, for example, non-volatile FLASH-type memory in a manner that reduces the number of writes to NVM compared to prior techniques, while also providing fault tolerance in the presence of interruptions of the memory update.[Slyz [0013].
Claim 9 is the computer product claim corresponding to method claims 8 and rejected under the same rational set forth in connection with the rejection of claims 8 above. 
As per claim 10, Teraoka discloses a vehicle electronic control system including: a vehicle master device that is configured to control an update of a rewrite target electronic control unit:
This element is interpreted under 35 U.S.C. 112(f) as the part of the ECU of fig. 54 that has a processor and memory and execute the algorithm described in [0788] to acquire the update/delta
 (Teraoka teaches a set of ECUs that receive the update package 5 from gateway 10 or the gateway receive the update from server when the processor executes the algorithm or step of [0073] and [0103].);

 using update data acquired from an outside and the rewrite target electronic control unit:
[0073] When the gateway 10 receives the update package 5, the automatic driving ECU 15 immediately writes new software based on an operation command of the gateway 10, and validates the new software upon receiving a validity command from the gateway 10. The engine control ECU 13 does not immediately execute update even if the gateway 10 receives the update package 5. When the ignition of the vehicle 1 is turned OFF, the gateway 10 causes the engine control ECU 13 to start updating the software”;
 the system comprising:
 a difference data acquisition unit that is configured to acquire difference data that 9MPD/slsApplication No.: 17/170,155Docket No.: 4041 J-004026-US-CO is data to be written into a data storage area of the electronic control unit:
This element is interpreted under 35 U.S.C. 112(f) as the part of the ECU of fig. 54 that has a processor and memory and execute the algorithm described in [0788] to acquire the update/delta
 (Teraoka teaches a set of ECU that receive the update package 5 from gateway 10  or the gateway receive the update from server when the processor execute the algorithm or step of [0073] and [0103].);

 the difference data being a difference between old data and new data:
[0007] “receiving an update package including an update body that is a difference between the first information and the second information or the second information, procedure information including a procedure of updating the first information to the second information using the update body”;

 a first consistency determination unit that is configured to determine consistency of the difference data:
This element is interpreted under 35 U.S.C. 112(f) as the component 103b of fig. 144 that has a processor and memory and execute the algorithm described in [0788] determine the conformity of difference file
 (Teraoka teaches a gateway with script execution unit 100013 that determine the consistency of the update file 5 based on versions information (in ECU storage and package metadata information) stored in ECU and update file, by executing the steps of fig. 15). The consistency determination is based on version, ECU IDs, update start state (IG-ON, parking, driving)”:

 based on first determination information related to storage data stored in the data storage area:
[0099]:and transmits a version acquisition request to the automatic driving ECU 15 via the communication control unit 10007 (S30402).

 and second determination information acquired in association with the difference data:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5.

 a second consistency determination unit that is configured to determine consistency of the difference data based on a first data verification value generated from the storage data stored in the data storage area and a second data verification value generated from the old data for the difference data:
This element is interpreted under 35 U.S.C. 112(f) as the component 103b of fig. 144 that has a processor and memory and execute the algorithm described in [0788] determine the conformity of difference file
 (Teraoka teaches a gateway with script execution unit 100013 that determine the consistency of the update file 5 based on versions information( in ECU storage and package metadata information)stored in ECU and update file, by executing the steps of fig. 15)
Examiner interpretation:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5”;
Versions matches=> update procedure will be executed
Version do not match=> ECU already updated for example and the update procedure will not be executed.
 
an update data restoration unit that is configured to restore update data as the new data when both the first consistency determination unit and the second consistency determination unit determine that the difference data is consistent:	This element is interpreted under 35 U.S.C. 112(f) as the restoration unit 103 C that when a processor executes steps of fig. 144 / [0788] Generate new data.
(Teraoka teaches a gateway with script execution unit 100013 that transfer data into ECU until update is completed: new program is stored in ECU memory (old program +any additional diff file included in the update.)
Examiner interpretation:
[0107] If the response is an acceptance response, the script execution unit 100013 interprets the description of the 19th row in FIG. 14 and calls the update state storage service of the service providing unit 100014 in order to record that the update has been completed (S30444). The service providing unit 100014 requests the update state management unit 10003 to store the update state (S30445), and responds a storage result to the script execution unit 100013 (S30446). The operation of the gateway program 100 accompanying the execution of the confirmation script 5113 shown in FIG. 14 is described above.
[1000]When the version information matches as assumption (YES in S30408), the script execution unit 100013 interprets and executes the description of the 4th row in FIG. 14. That is, the script execution unit 100013 calls the diagnostic communication service of the service providing unit 100014 (S30409), and transmits a session change request to the automatic driving ECU 15 (S30411) via the communication control unit 10007 (S30410).

and a data writing unit that is configured to write the update data restored by the update data restoration unit into the data storage area:
This element is interpreted under 35 U.S.C. 112(f) as the writing unit 103d that when a processor executes steps of fig. 144 / [0788] save new program into a memory/storage.
(Teraoka teaches a gateway with script execution unit 100013 that transfer data into ECU until update is completed: new program is stored in ECU memory (old program +any additional diff file included in the update).
Examiner interpretation:
[0076]” The new program validity script 5114 is a script in which a procedure necessary for operating a new program at next activation after the new program is written to the automatic driving ECU 15 and the engine control ECU 13 is described”.
Writing=stored in a flash memory or storage of the ECU.

 wherein the first determination information includes at least version information of the storage data, and the second determination information includes at least version information of the old data for the difference data:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5”;
Examiner interpretation:
 update package that has a new version(delta file to new version) is specific to ECU firmware version 1.00.e.e the firmware will be installed if the existing software version is 1.00. 

But not explicitly:
 Restoring using the difference data and the storage data;
Slyz discloses:
Restoring using an update data and the storage data:
[0015] In a representative embodiment of the present invention, information for updating memory in an electronic device such as those described above may be communicated using, for example, an update package comprising a set of instructions executable by firmware and/or software in the electronic device to transform or convert an existing version of software, firmware, and/or data in the electronic device into a new or updated version of the software, firmware, data.
Examiner interpretation:
See for example FIG. 2: old version is old data and new version is generated by applying an update package (difference data) to the old version.
CRC for pre-update is the CRC of the old data stored in a block of NVM. The update package come with two CRC, old CRC and New CRC. The update or consistency as by comparing such CRCs to determine a successful/fail update.
Here also Slyz discloses a consistency determination unit that: that the difference data is consistent when the first determination information matches the determination information of the old data and the first determination information does 2MPD/slsApplication No.: 17/170,155Docket No.: 4041 J-004026-US-CO not match the determination information of the new data:
 For example, in updating banks of the NVM, there is a CRC for old data, CRC for new data included in the package (difference file) and CRC corresponding to bank of NVM (old data in the storage) [0031]:
 CRC storage NVM old data matches CRC pre-update in package[Wingdings font/0xE0] Need update
CRC storage NVM matches post CRC update[Wingdings font/0xE0] bank updated
No matches to pre-update or post update the recovery is initiated(restoring).



It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Slyz into teachings of Teraoka to ensure easy, reliable, efficient, cost-effective and convenient update of electronic device firmware or software, while reducing size of update packages used to communicate updates to shorten update time. [Slyz-0005]. Furthermore, to support fault tolerant method and device that efficiently updates firmware and software in memory such as, for example, non-volatile FLASH-type memory in a manner that reduces the number of writes to NVM compared to prior techniques, while also providing fault tolerance in the presence of interruptions of the memory update. [Slyz [0013]

As per claim 11, Teraoka discloses an electronic control unit, comprising:
 at least one processor programmed to: acquire difference data that is data to be written into a data storage area of the electronic control unit:
[0073] When the gateway 10 receives the update package 5, the automatic driving ECU 15 immediately writes new software based on an operation command of the gateway 10, and validates the new software upon receiving a validity command from the gateway 10. The engine control ECU 13 does not immediately execute update even if the gateway 10 receives the update package 5. When the ignition of the vehicle 1 is turned OFF, the gateway 10 causes the engine control ECU 13 to start updating the software”;
 the difference data being a difference between old data and new data:
[0007] “receiving an update package including an update body that is a difference between the first information and the second information or the second information, procedure information including a procedure of updating the first information to the second information using the update body”;

 determine whether the difference data is consistent with the data storage area or storage data stored in the data storage area
 based on first determination information related to the storage data:
[0099]:and transmits a version acquisition request to the automatic driving ECU 15 via the communication control unit 10007 (S30402).
 and second determination information acquired in association with the difference data:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5.
 restore update data as the new data upon determining that the difference data is consistent:
[0073] When the gateway 10 receives the update package 5, the automatic driving ECU 15 immediately writes new software based on an operation command of the gateway 10, and validates the new software upon receiving a validity command from the gateway 10. The engine control ECU 13 does not immediately execute update even if the gateway 10 receives the update package 5. When the ignition of the vehicle 1 is turned OFF, the gateway 10 causes the engine control ECU 13 to start updating the software”;
and write the restored update data into the data storage area:
[0076]” The new program validity script 5114 is a script in which a procedure necessary for operating a new program at next activation after the new program is written to the automatic driving ECU 15 and the engine control ECU 13 is described”.

wherein the second determination information includes determination information of the old data and determination information of the new data:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5.

 and the at least one processor is further programmed to determine that the difference data is consistent when the first determination information matches the determination information of the old data and the first determination information does not match the determination information of the new data:
[0100] Next, the script execution unit 100013 interprets the description of the 2nd row in FIG. 14, compares the received version information with version information described in the script (S30408), and ends the processing when the received version information does not match the version information described in the script (NO in S30408). Instead of writing the version information to be compared in the script, the version information may be held as metadata in the update data 5”;
Versions matches=> update procedure will be executed
Version do not match=> ECU already updated for example and the update procedure will not be executed.

But not explicitly:
Restoring using the difference data and the storage data
wherein the first determination information includes at least a data verification value generated from the storage data, and the second determination information includes at least a data verification value generated from the old data for the difference data and a data verification value 11MPD/slsApplication No.: 17/170,155Docket No.: 4041 J-004026-US-CO generated from the new data for the difference data.
Restoring using an update data and the storage data:
[0015] In a representative embodiment of the present invention, information for updating memory in an electronic device such as those described above may be communicated using, for example, an update package comprising a set of instructions executable by firmware and/or software in the electronic device to transform or convert an existing version of software, firmware, and/or data in the electronic device into a new or updated version of the software, firmware, data.
See for example FIG. 2: old version is old data and new version is generated by applying an update package (difference data) to the old version.

wherein the first determination information includes at least a data verification value generated from the storage data, and the second determination information includes at least a data verification value generated from the old data for the difference data and a data verification value 11MPD/slsApplication No.: 17/170,155Docket No.: 4041 J-004026-US-CO generated from the new data for the difference dat:
[0031] Identification of block BJ as being corrupted may be performed using, for example, cyclic redundancy check (CRC) information for each block to be updated, computed both prior to (pre-) and after (post-) updating.
…
 the electronic device may compare the pre- and post-update block CRCs included in the update package, to a CRC calculated from the corresponding block of NVM being updated. A match of the calculated CRC for NVM block BK with the update package pre-update CRC for NVM block BK indicates that the update has not yet processed NVM block BK, and that the update process should begin/resume with NVM block BK. A match of the calculated CRC for NVM block BK with the update package post-update CRC for block BK indicates that the update activity has already successfully processed NVM block BK, and that the next NVM block in the update should be tested. A failure of the calculated CRC for NVM block BK to match both the pre- and post-update CRCs from the update package indicates that NVM block BK is corrupted and recovery of NVM block BK is in order.
Examiner interpretation:

CRC for pre-update is the CRC of the old data stored in a block of NVM. The update package come with two CRC, old CRC and New CRC. The update or consistency as by comparing such CRCs to determine a successful/fail update.
Here also Slyz discloses a consistency determination unit that: that the difference data is consistent when the first determination information matches the determination information of the old data and the first determination information does 2MPD/slsApplication No.: 17/170,155Docket No.: 4041 J-004026-US-CO not match the determination information of the new data:
 For example, in updating banks of the NVM, there is a CRC for old data, CRC for new data included in the package (difference file) and CRC corresponding to bank of NVM (old data in the storage) [0031]:
 CRC storage NVM old data matches CRC pre-update in package[Wingdings font/0xE0] Need update
CRC storage NVM matches post CRC update[Wingdings font/0xE0] bank updated
No matches to pre-update or post update the recovery is initiated(restoring).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Slyz into teachings of Teraoka to ensure easy, reliable, efficient, cost-effective and convenient update of electronic device firmware or software, while reducing size of update packages used to communicate updates to shorten update time. [Slyz-0005]. Furthermore, to support fault tolerant method and device that efficiently updates firmware and software in memory such as, for example, non-volatile FLASH-type memory in a manner that reduces the number of writes to NVM compared to prior techniques, while also providing fault tolerance in the presence of interruptions of the memory update. [Slyz [0013]


As per claim 12, the rejection of claim 1 is incorporated and furthermore Teraoka does not explicitly discloses:
wherein each of the data verification value generated from the storage data, the data verification value generated from the old data, and the data verification value generated from the new data is a CRC (Cyclic Redendancy Code) or a hash value:
Sylz dis closes:
wherein each of the data verification value generated from the storage data, the data verification value generated from the old data, and the data verification value generated from the new data is a CRC (Cyclic Redendancy Code) or a hash value:

[0031] Identification of block BJ as being corrupted may be performed using, for example, cyclic redundancy check (CRC) information for each block to be updated, computed both prior to (pre-) and after (post-) updating.
…
 the electronic device may compare the pre- and post-update block CRCs included in the update package, to a CRC calculated from the corresponding block of NVM being updated. A match of the calculated CRC for NVM block BK with the update package pre-update CRC for NVM block BK indicates that the update has not yet processed NVM block BK, and that the update process should begin/resume with NVM block BK. A match of the calculated CRC for NVM block BK with the update package post-update CRC for block BK indicates that the update activity has already successfully processed NVM block BK, and that the next NVM block in the update should be tested. A failure of the calculated CRC for NVM block BK to match both the pre- and post-update CRCs from the update package indicates that NVM block BK is corrupted and recovery of NVM block BK is in order.

 
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Slyz into teachings of Teraoka to ensure easy, reliable, efficient, cost-effective and convenient update of electronic device firmware or software, while reducing size of update packages used to communicate updates to shorten update time. [Slyz-0005]. Furthermore, to support fault tolerant method and device that efficiently updates firmware and software in memory such as, for example, non-volatile FLASH-type memory in a manner that reduces the number of writes to NVM compared to prior techniques, while also providing fault tolerance in the presence of interruptions of the memory update. [Slyz [0013]

 
As per claim 13, the rejection of claim 10 is incorporated and furthermore Teraoka does not explicitly discloses:
wherein the first data verification value is a CRC (Cyclic Redendancy Code) or a hash value that is generated from the storage data, and the second data verification value is a CRC (Cyclic Redendancy Code) or a hash value that is generated from the old data for the difference data.
Sylz discloses:
wherein the first data verification value is a CRC (Cyclic Redendancy Code) or a hash value that is generated from the storage data, and the second data verification value is a CRC (Cyclic Redendancy Code) or a hash value that is generated from the old data for the difference data.
[0031] Identification of block BJ as being corrupted may be performed using, for example, cyclic redundancy check (CRC) information for each block to be updated, computed both prior to (pre-) and after (post-) updating.
…
 the electronic device may compare the pre- and post-update block CRCs included in the update package, to a CRC calculated from the corresponding block of NVM being updated. A match of the calculated CRC for NVM block BK with the update package pre-update CRC for NVM block BK indicates that the update has not yet processed NVM block BK, and that the update process should begin/resume with NVM block BK. A match of the calculated CRC for NVM block BK with the update package post-update CRC for block BK indicates that the update activity has already successfully processed NVM block BK, and that the next NVM block in the update should be tested. A failure of the calculated CRC for NVM block BK to match both the pre- and post-update CRCs from the update package indicates that NVM block BK is corrupted and recovery of NVM block BK is in order.

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Slyz into teachings of Teraoka to ensure easy, reliable, efficient, cost-effective and convenient update of electronic device firmware or software, while reducing size of update packages used to communicate updates to shorten update time. [Slyz-0005]. Furthermore, to support fault tolerant method and device that efficiently updates firmware and software in memory such as, for example, non-volatile FLASH-type memory in a manner that reduces the number of writes to NVM compared to prior techniques, while also providing fault tolerance in the presence of interruptions of the memory update. [Slyz [0013]
	
Pertinent art:
US 20180074811 A1:
The software updating device includes a storage device that stores update software distributed from the telematics center and stores update information regarding influence on the operation of a vehicle in a case where the updating of the software of the ECU is not successful and an ECU software updating unit that updates the software of the ECU by using the update software stored in the storage device, and controls the operation of the ECU software updating unit on the basis of the update information stored in the storage device
.
US 20190250902 A1:
 The server and the gateway distribute updates to the ECUS, based on the vehicle state.
	
US 20140282470 A1:
The invention relates to systems and methods for over-the-air transmission of electronic images (EIs) between one or more vehicles and a control sub-system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191